      Case 1:18-cv-05414-RA-KNF Document 228-1 Filed 05/15/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
WEDIL DAVID,                                                          1:18-CV-05414 (RA)

                                   Plaintiff,

                 -against-

THE WEINSTEIN COMPANY, LLC, THE
WEINSTEIN COMPANY HOLDINGS, LLC,
HARVEY WEINSTEIN, AND ROBERT
WEINSTEIN,

                                    Defendants.
--------------------------------------------------------------------X

                          DECLARATION OF IMRAN H. ANSARI, ESQ.


Pursuant to 28 U.S.C. 1746, Imran H. Ansari declares as follows:

    1. I am lead counsel of record in the above-captioned case representing Defendant Harvey
        Weinstein (hereinafter “Mr. Weinstein”).
    2. I participated in a teleconference with Magistrate Judge Kevin Nathanial Fox and counsel
        for all parties on May 8, 2020.
    3. At the commencement of the teleconference it appeared that the call would be recorded
        and/or transcribed as Judge Fox asked if a court reporter was on the line.
    4. During the call Judge Fox stated that he would not reconsider his February 12, 2020 Order
        and that the sanction interposed in the February 12, 2020 Order, that Mr. Weinstein could
        not assert objections to Plaintiff’s December 23, 2019 Document Demands and
        Interrogatories, applied to all objections including those of attorney-client privilege and
        attorney work product.
    5. My associate, Michael DiBenedetto, called Judge Fox’s chambers to obtain the transcript
        and/or audio recording of the May 8, 2020 conference call and was told that it had not been
        recorded. He was also told that there would be no entry of a written order on the docket
        pertaining to Judge Fox’s denial of Mr. Weinstein’s May 7, 2020 letter motion to
        reconsider, clarify and/or modify his February 12, 2020 Order.
     Case 1:18-cv-05414-RA-KNF Document 228-1 Filed 05/15/20 Page 2 of 2



   I declare under the penalty of perjury that the foregoing is true and correct to the best of my
knowledge, and that this declaration was executed in New York, New York, on the 15th day of
May, 2020.


                                                            _____/S/______________________
                                                            Imran H. Ansari, Esq.
